NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                           FILED
                            FOR THE NINTH CIRCUIT
                                                                            JAN 09 2017
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
ALLEN EDWARD ST. JULIEN,                         No. 14-56108

              Plaintiff - Appellant,             D.C. No. 2:14-cv-02410-FMO-
                                                 MRW
 v.

BANK OF AMERICA, N.A.,                           MEMORANDUM*

              Defendant - Appellee.


                    Appeal from the United States District Court
                       for the Central District of California
                   Fernando M. Olguin, District Judge, Presiding

                             Submitted June 10, 2016**
                               Pasadena, California

Before: RAWLINSON and BEA, Circuit Judges and SEEBORG,*** District Judge.

      Appellant Allen Edward St. Julien (St. Julien) challenges the district court’s

dismissal of his complaint as barred by the one-year statute of limitations provided

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Richard Seeborg, District Judge for the U.S. District
Court for the Northern District of California, sitting by designation.
by California Code of Civil Procedure § 366.3. St. Julien alleged that Appellee

Bank of America, N.A. (BOA) violated an agreement between Evelyn H. Wiltz

and BOA designating St. Julien as a beneficiary of three bank accounts after

Wiltz’s death. Relying on the statute’s legislative history, St. Julien maintains that

§ 366.3 is inapplicable because the decedent’s agreement was with BOA and not

with St. Julien. St. Julien also posits that alternative statutes of limitations for

actions involving written instruments, book accounts, and liability established by

statute apply.

      St. Julien’s reliance on legislative history is misplaced because this issue

may be resolved through application of the plain language of the statute. See

Yocupicio v. PAE Grp., LLC, 795 F.3d 1057, 1060 (9th Cir. 2015) (“If the plain

meaning of the statute is unambiguous, that meaning is controlling and we need

not examine legislative history as an aid to interpretation . . .”) (citation omitted).

Section 366.3 unambiguously provides that “[i]f a person has a claim that arises

from a promise or agreement with a decedent to distribution from an estate or

trust,” the action must be brought “within one year after the date of death . . .” Cal.

Code Civ. P. § 366.3(a) (emphasis added). The plain language of the statute

encompasses claims that “arise from” “a promise or agreement with the decedent.”




                                            2
Id. The statute does not limit the parties to the promise or agreement, and makes

no distinction between inchoate promises and completed promises.

      California courts have uniformly interpreted the term “arises from” broadly.

See Fibreboard Corp. v. Hartford Accident & Indem. Co., 16 Cal. App. 4th 492,

504 (1993) (explaining that California courts broadly interpret the term “arises

from” to mean “originating from, having its origin in, growing out of or flowing

from or in short, incident to, or having connection with”) (citation, alteration, and

internal quotation marks omitted). In keeping with that broad interpretation,

California courts have consistently held that § 366.3 “reach[es] any action

predicated upon the decedent’s agreement to distribute estate or trust property in a

specified manner.” In re Estate of Ziegler, 187 Cal. App. 4th 1357, 1365 (2010)

(citation omitted); see also Ferraro v. Camarlinghi, 161 Cal. App. 4th 509, 555

(2008) (explaining that “the statute applies to all actions predicated on a decedent’s

promise to make specified distributions upon his death”) (citation omitted)

(emphasis in the original).1




      1
        St. Julien’s reliance on Maxwell-Jolly v. Martin, 198 Cal. App. 4th 347
(2011) is also misplaced. Because Maxwell-Jolly is largely premised on statutorily
mandated reimbursements, as opposed to an express promise from the decedent, it
does not control the present appeal. See id. at 357-59.

                                           3
      The alternative statutes of limitations relied on by St. Julien do not control

his claims premised on the decedent’s agreement or promise to distribute the

accounts to him. See Ziegler, 187 Cal. App. 4th at 1365. Importantly, § 366.3

expressly displaces any other applicable statute of limitations. See Cal. Code Civ.

P. § 366.3(a) (providing that “the limitations period that would have been

applicable does not apply”).

      AFFIRMED.




                                          4
                                                                             FILED
Allen Edward St. Julien v. Bank of America, N.A., No. 14-56108
                                                                              JAN 09 2017
BEA, Circuit Judge, dissenting:                                          MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS


      In this diversity action, Allen Edward St. Julien appeals from the district

court’s dismissal of his complaint pursuant to FRCP 12(b)(6). We review the

court’s decision de novo. We accept as true St. Julien’s allegations of material fact

and construe them in the light most favorable to him. Cousins v. Lockyer, 568 F.3d

1063, 1067 (9th Cir. 2009).

      For our purposes, the following material allegations are true. Evelyn Wiltz

opened certain accounts with defendant Bank of America. The bank held Wiltz’s

funds in Totten Trust accounts. A Totten Trust account is a type of nonprobate

transfer. Allen v. First Presbyterian Church of Ironwood, 12 Cal. App. 4th 1762,

1766 (1993). A Totten Trust account “basically allows a decedent to make a

testamentary disposition of cash assets without going through the formalities of

drawing up a will.” Id. Funds held in a Totten Trust account are not included in a

decedent’s estate for the purposes of either intestate succession or distribution by

will. Id. at 1767. Instead, the funds belong to the named beneficiary on the account

immediately upon the decedent’s death. Id. Wiltz informed Bank of America that

St. Julien was the beneficiary of her Totten Trust accounts.1


      1
       St. Julien alleges, alternatively, that Wiltz designated St. Julien as the pay-
on-death (“P.O.D.”) beneficiary of her accounts with Bank of America. The same
      Wiltz died on May 4, 2012. St. Julien presented Bank of America with

Wiltz’s death certificate and demanded the sums remaining in the accounts. The

bank refused to pay him. St. Julien commenced this lawsuit against the bank on

February 26, 2014. He seeks payment of sums held in the accounts, declaratory

relief, an accounting, and damages for the bank’s breach of its contract with Wiltz.

      The district court concluded that St. Julien’s claims are barred by the one-

year statute of limitations set forth in California Code of Civil Procedure section

366.3(a). The statute of limitations bars claims brought more than one year after

the death of a decedent. However, it applies to a claim only if that claim “arises

from a promise or agreement with a decedent to distribution from an estate or

trust.” Id. Here, St. Julien’s claims are premised on Wiltz’s deposit agreements

with Bank of America. His claims are not premised on a promise by Wiltz to a

distribution from her estate. Thus, by its terms, section 366.3(a) does not apply to

St. Julien’s claims.

      This conclusion is consistent with California cases discussing the

applicability of section 366.3. Cases applying section 366.3 involve promises made

by a decedent to award an individual an asset or a sum of money from the



analysis applies regardless of whether Wiltz designated St. Julien as a P.O.D.
beneficiary or as a Totten Trust account beneficiary.

                                          2
decedent’s estate. E.g., McMackin v. Ehrheart, 194 Cal. App. 4th 128, 135 (2011)

(applying section 366.3 to a lawsuit premised on a decedent’s promise to leave a

life estate in a shared home to a cohabitant); Estate of Ziegler, 187 Cal. App. 4th

1357, 1360-61 (2010) (applying section 366.3 to a lawsuit premised on a

decedent’s promise to leave his house to his neighbors); Ferraro v. Camarlinghi,

161 Cal. App. 4th 509, 514-18, 555 (2008) (applying section 366.3 to a lawsuit

premised on a decedent’s promise to leave a portion of her estate to two

stepdaughters). Not a single California court has applied section 366.3 to a cause of

action not premised on a decedent’s promise to make a distribution of some sort.

      Bank of America argues that section 366.3 applies here because the Ferraro

court held that the statute “reach[es] any action predicated upon the decedent’s

agreement to distribute estate or trust property in a specified manner.” Ferraro,

161 Cal. App. 4th at 555. However, as the same court noted in the same paragraph,

the statute applies to actions “predicated on a decedent’s promise to make specified

distributions upon his death.” Id. This is not such an action. St. Julien’s action is

not predicated on promises made by Wiltz to distributions upon her death. The

action is predicated on the terms of her deposit agreement with Bank of America,

and her designation of St. Julien as the beneficiary of her Totten Trust accounts

pursuant to that agreement. Wiltz’s agreement with Bank of America is plainly not

                                           3
within the scope of section 366.3(a) because she did not promise the bank (or

anyone else) that she would make a distribution from her estate.

      For these reasons, I would hold that the district court erred when it held that

section 366.3(a) applied to St. Julien’s claims. I would reverse the court’s dismissal

of his complaint and remand for further proceedings.




                                          4